Kaul, J.
(dissenting): While the trial court did not hold a formal inquiry as to defendant’s mental capacity, under K. S. A. 22-3302 (Weeks), the record discloses the mental condition of defendant was carefully and fully considered by the court prior to the acceptance of defendant’s plea. The record of plea proceedings consumes more than twelve pages of the record on appeal. My reading of the record indicates the court was fully aware of the history of defendant’s mental problems. The record shows the court had been involved in the competency examinations and evaluations and in the course of the plea proceedings mentioned that it had at hand the report of Dr. Settle, a psychiatrist, and the *549report of the Lamed State Hospital. There is no indication of any further information which might have been furnished to the court in a formal inquiry. During the thorough allocution, defendant was interrogated at length concerning his understanding of the charges, awareness of his lights, and his knowledge of the facts of the offense charged. In my opinion, the record conclusively discloses that a finding of mental competency was inherent in the court’s acceptance of defendant’s plea. The allegations of defendant’s petition, considered in the light of the record, raise no issues of fact necessitating an evidentiary hearing.
In Van Dusen v. State, 197 Kan. 718, 421 P. 2d 197, which I believe fully controls the disposition of the instant appeal, we expressed the applicable rule in our holding in paragraph (6) of the syllabus:
“It is the trial court in whose mind a real doubt of sanity or mental capacity to properly defend must be created before that court is required to order an inquiry solely on its own initiative. The necessity for an inquiry under such circumstances addresses itself to the discretion of the court and its decision will not be disturbed in the absence of abuse of sound judicial discretion.”
I would affirm the judgment of the district court.
Fromme and Owsley, JJ., join the foregoing dissenting opinion.